          Case 3:20-cv-01302-VC Document 54 Filed 10/21/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 CEDAR LANE TECHNOLOGIES INC.,                    Case No. 20-cv-01302-VC
               Plaintiff,
                                                  ORDER RE STIPULATION OF
         v.                                       DISMISSAL WITH PREJUDICE
 BLACKMAGIC DESIGN INC.,                          Re: Dkt. No. 52
               Defendant.

       The Court will address the proposed order to dismiss the case with prejudice at the

hearing on the order to show cause.

       IT IS SO ORDERED.

Dated: October 21, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
